Citation Nr: 1815771	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-23 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for high blood pressure.

2.  Entitlement to service connection for a low back condition.

3.  Entitlement to service connection for migraines.

4.  Entitlement to service connection for a bilateral ankle disability, claimed as a sprained ankle.

5.  Entitlement to service connection for bilateral foot disability, claimed as pes planus.


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from February 2000 to June 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made relating to the issues on appeal.

The Veteran contends that he currently has high blood pressure, a back condition, migraines, a bilateral ankle condition and a bilateral foot condition that are directly related to his active service.  See VA Form 21-526 Veteran's Application for Compensation and/or Pension received September 2013.  The January 2014 rating decision denied entitlement to service connection for these conditions, in part, because there is no evidence that the Veteran has current diagnoses for these conditions.  However, the Veteran's September 2013 claim reflects private treatment he receives for his claimed conditions.  In addition, a VA Form 21-4138 Statement in Support of Claim, received September 2013, reflects that the Veteran has been provided private treatment related to his bilateral foot condition, back condition and migraines and that he currently takes medication for high blood pressure.  There is no evidence in the record that the AOJ sought and obtained the relevant treatment records identified by the Veteran.  

When a claimant identifies relevant records not in the custody of a Federal department or agency, VA will make reasonable efforts to obtain those records.  38 C.F.R. § 3.159 (c) (1).  In this case, the record does not show that VA has made reasonable efforts to obtain records identified by the Veteran.  38 C.F.R. § 3.159 (c) (1).  Therefore, these matters must be remanded so that such efforts may be made.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he complete and submit to VA a signed authorization for disclosure of medical records to VA for each private medical health care provider from whom he has received treatment for the disabilities at issue on appeal.  The Board is specifically interested in records listed in the Veteran's September 2013 VA Form 21-526 and VA Form 21-4138.  After receiving any completed authorization form(s), undertake all appropriate efforts to attempt to obtain the identified records.  All development efforts with respect to this directive should be associated with the claims file.  

2.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran with a supplemental statement of the case.  The appropriate period should be allowed for response before the appeal is returned to the Board.     

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) (2017).




